MEMORANDUM**
Olivia Guerrero De-Bracamontes, a native and citizen of Mexico, petitions pro se for review of an order of the Board of *265Immigration Appeals affirming an immigration judge’s removal order and denial of her application for cancellation of removal. Petitioner contends that this court retains jurisdiction to review her case because the immigration judge erred as a matter of law in finding that she was significantly involved in smuggling illegal aliens. We disagree. Because the immigration judge exercised discretion in denying petitioner’s application, and this court lacks jurisdiction to review such discretionary determinations, we dismiss the petition for review. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.